ORDER
Leroy Logan has filed a “Motion For Stay Pending Review in Relief from Judgment” and a supporting memorandum, which we construe as a petition for rehearing and an implied request to file it untimely. We grant the request to file it untimely but deny the petition for rehearing.
On August 14 we dismissed Logan’s appeal for failure to provide us with necessary trial transcripts. Logan argues now that he requested the transcripts from the district court, and that it is not his fault the court failed to send them. He is correct that he requested transcripts from the district court, but the court notified him in its March 12, 2003, order that he would have to pay to have them prepared himself. Logan points to “Exhibit L” to demonstrate that he has paid for the transcripts, but we have been unable to find any document in the record or attached to his filing labeled “Exhibit L.” We have consulted the district court’s docket sheet and there is no evidence that Logan paid for the transcripts. He has paid an “initial partial filing fee” to the district court, but that fee only allows him to litigate the appeal. It does not cover the cost of transcripts.
Logan’s implied request to file an untimely petition for rehearing is GRANTED and his petition for rehearing is DENIED.